^s^-oi-tu^-cA
   TO: CLERK OF THE COURT OF                                            12/23/2014
   CRIMINAL APPEALS

   ?   0   BOX 12303 CAPITAL STATION

   AUSTIN,    TEXAS 787.il



   RE; FILING DATES / NUMBERS / OUTCOMES
   OF C-3 0008220-09269S8a-B-C-D-S~F-G-H

   WR-65-469-01-02-03-M-05-05-07--08



                  DEAR CLERK,

           PLBIASS v\!OOLD YOU GIVE ME THE DATESJTOMBERS_ANiD OUT-COMES OF THE ABOVi!
   CIT^D AND REQUESTED CASES ?

           THANK YOU      KINDLY FOR YOUR TIME ANO PATIENCE.

                                             3INCERLY,




                                    PAIGE LOUIS BEL-WEIR #1278531

                                    2101 FM 369 Nth ALLRSD UNIT

                                          IOTA PARK,   TEXAS

                                             76367-6568

  PS IF AT ALL POSSIBLE COULD I        E'LEASE GET THE ORDER THAT WAS ISSUED FOR 09259 5ciH


f-§ - llf- frr-A^K-
                                            RECEIVED IN
   ::c PERSONAL    FILE                COURT OF CRIMINAL APPEALS

                                              JAN 05 2015

                                           Abel Acosta, Clerk